 IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                   TENNESSEE, EASTERN DIVISION


UNITED STATES OF AMERICA        )
                                )
                                )
vs.                             )    NO. 1:18-CR-10053-STA
                                )
                                )
DECARLOS WATKINS,               )
                                )
            Defendant           )

 ORDER GRANTING MOTION TO CONTINUE HEARING ON MOTION TO SUPPRESS
                    AND SCHEDULING APPEARANCE

       Upon the Motion To Continue Hearing On Motion To Suppress,

Trial And For Report Date filed by the Defendant;

       IT IS HEREBY ORDERED THAT the Defendant’s Motion to

Suppress is continued. The remaining matters contained in said

Motion shall be heard as a report/status on November 27, 2018 @

1:30 p.m.

        The intervening period is excludable under 18 U.S.C. §

3161(h)(8)(B)(iv) because the ends of justice is served in

allowing for counsel additional time to prepare outweigh the

need for a speedy trial.

      IT IS SO ORDERED this 26th day of November, 2018.




                                    s/S. Thomas Anderson
                                    CHIEF U.S. DISTRICT JUDGE
